 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    MONTREAL HEMPHILL,                                 Case No. 1:19-cv-01119-AWI-EPG
11                       Plaintiff,
12            v.                                         ORDER RE: STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
13    JONATHAN FARR, et al.,                             PREJUDICE
14                       Defendants.                     (ECF No. 24)
15

16

17          On June 28, 2021, the parties filed a joint stipulation for voluntary dismissal of the entire
18   action with prejudice. (ECF No. 24). In light of the parties’ stipulation, this action has been
19   terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been dismissed with prejudice. Accordingly,
20   the Clerk of Court is respectfully directed to close this case.
21          However, the Court retains jurisdiction over the litigation to enforce the terms of the
22   parties’ settlement agreement.
23
     IT IS SO ORDERED.
24

25      Dated:     June 29, 2021                                 /s/
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
